Citation Nr: 1234421	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  07-21 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability. 

2.  Entitlement to service connection for a left leg disability. 

3.  Entitlement to an increased disability rating for residuals of a lumbar spine injury, rated as 10 percent disabling prior to August 28, 2008, and as 20 percent disabling as of that date. 

4.  Entitlement to an increased disability rating for residuals of a cervical spine injury, rated as 10 percent disabling prior to December 16, 2010, and as 20 percent disabling as of that date. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to January 1980. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Cleveland, Ohio.  In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Cleveland RO in October 2010.  A transcript of the hearing is associated with the claims files.  This case was before the Board in December 2010 when it was remanded for additional development.


REMAND

The December 2010 Remand directed the RO or the Appeals Management Center (AMC) (in pertinent part) to obtain records associated with the Veteran's claims for Social Security Administration (SSA) disability benefits and Federal disability retirement benefits.  While review of the claims files shows that SSA records were obtained in December 2010, there is no indication that Federal disability retirement records were ever requested.  (In this regard, the Board notes that claims for Federal disability retirement are filed with the U.S. Office of Personnel Management.)  To the extent that such records relate to treatment or evaluation for the disabilities herein at issue, they may contain evidence pertinent to this appeal and should be requested on remand.  See 38 C.F.R. § 3.159(c) (2012).  Thereafter, any additional development deemed warranted should be accomplished.

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  The Board regrets any further delay in this case.  However, given the circumstances, the Board has no recourse but to again remand the case.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should obtain copies of federal disability retirement records pertaining to the Veteran.  The RO or the AMC should continue efforts to procure these records until the records are received, it receives specific information that the records sought do not exist, or it is determined that further efforts to obtain them would be futile.  All such efforts should be documented in the claims files. 

If any records sought are not obtained, the RO or the AMC should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action (if any) to be taken.

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  After the development requested above has been completed to the extent possible, the RO or the AMC should again review the record and re-adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant unless he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

